Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

This action is response to the application filed on June 14, 2019.

Claims 1-20 are pending.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 14 June 2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

 
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3-8, 10-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Price et al (U.S. Pub. No. 2013/0311423). 

With respect to claims 1, 9 and 17, Price et al teaches 
receiving a request to construct a data cleaning template ([0091], Creating "clean"  variables or Data Scope Templates supports realistic performance testing); 
based upon the request to construct the data cleaning template, causing a list of selectable data types to be displayed on a display of a client device in communication with the computing system ([0041], characteristic data is resolved into a specific set of data entries within the Source Data Store.  This resolution of characteristic data to specific data entries need only be done once.  A Data Scope Template having characteristic data may be modified to store or refer to the resolved data entries, so that if the Data Scope Template is subsequently reused (for example in a subsequent data migration), the resolved data entries may be used instead of the characteristic data]); 
DataScopeDefinitionKey 210); 	
based upon the selection of the data type, causing a list of selectable data formats for the data type to be displayed on the display of the client device ([0108], Data Scope Template resolution algorithms which are used to resolve DataScopeDefinition 204 into a list of Source Data Keys pertaining to the user-chosen DataScopeEntityType 220 during the execution of the migration process (that is, the algorithms which interpret characteristic data to generate a list of source entries)); 
receiving, from the client device, a selection of a data format from amongst the list of selectable data formats ([0113], ability to define characteristic data using data scope  characteristic data 203 supports the efficient and accurate selection of  portions of source data that meet user defined scenarios.  The storage of definition data in the form of Source Data Keys (in DataScopeDefinitionKey 210) allows end users to specify source data entries that are known to have problems or are complex); and 
constructing the data cleaning template based upon the selection of the data type and the selection of the data format, wherein the data cleaning template, when applied to data sets, identifies entries in the data set of the data type, wherein the entries have a different data format from the data format, and further wherein the data cleaning template converts the entries of the data type to have the data format in response to identifying that the entries in the data sets have the different data format


With respect to claims 3 and 11 and 19, Price et al teaches subsequent to constructing the data cleaning template, assigning an access parameter to the data cleaning template, wherein the access parameter identifies at least one end user who is able to access a formatted data set, wherein the formatted data set is generated responsive to the data cleaning template being applied to a data set ([0041], data to specific data entries need only be done once.  A Data Scope Template having characteristic data may be modified to store or refer to the resolved data entries, so that if the Data Scope Template is subsequently reused (for example in a subsequent data migration), the resolved data entries may be used instead of the characteristic data. )

With respect to claims 4, 12 and 20, Price et al teaches applying the data cleaning template to a data set, wherein applying the data cleaning template to the data set comprises: identifying each entry in the data set that has the data type; and converting each identified entry that has the different data format to a respective entry with the data format ([0024], FIGS. 7 and 7a are first and second portions, respectively, of an exemplary XML structure of a resolved Data Scope Template including results 

With respect to claims 5 and 13, Price et al teaches applying the data cleaning template to a data set, wherein applying the data cleaning template to the data set comprises: receiving a selection of a column in the data set; and applying the data cleaning template only to entries in the selected column ([0026], FIG. 9 is a diagram illustrating an exemplary process for Source Data Key resolution and data migration, including generation of a list of source entries, failure data, source values and target values). 

With respect to claims 6 and 14, Price et al teaches data type is selected from a group consisting of a date data type, a time data type, and a currency data type ([0026], FIG. 9 is a diagram illustrating an exemplary process for Source Data Key resolution and data migration).

With respect to claims 7 and 15, Price et al teaches prior to causing the list of selectable data types to be displayed on the display of the client device, identifying a plurality of data types of entries in a data set to which the data cleaning template is to be applied, wherein the list of selectable data types comprises the plurality of identified data types ([0026], FIG. 9 is a diagram illustrating an exemplary process for Source Data Key resolution and data migration, including generation of a list of source entries, failure data, source values and target values).

With respect to claims 8 and 16, Price et al teaches subsequent to constructing the data cleaning template, storing the data cleaning template in a library of data cleaning templates, wherein the library of data cleaning templates is accessible to the client device for subsequent application of the data cleaning template to other data sets ([0002], internal data structures of the data stores used by the source application and the target application are typically not interchangeable, so a data migration from the source application data store to the target application data store is generally undertaken.  The data migration typically involves the Extraction, Transformation and Loading (or "ETL") of data from the source application data store into the target application data store).

Allowable Subject Matter

Claims 2, 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISAAC M WOO/Primary Examiner, Art Unit 2163